DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 1-11, 13-17 are objected to because of the following informalities:  
 	 In claim 1, line 14, the phrase “…Alternating current (C)…” might read as “…Alternating current (AC)…”
 	In claim 1, line 7, inserts the phrase “, and the system further comprises” after “…charging port (AP1)…”
 	In claim 3, line 3, the phrase “he high” might read as “the high”
 	In claim 15, lines 2-3, the phrase “IBM-Rand” might read as “IBM-R and” 
 	In claim 16, line 3, the phrase “or640 volts” might read as “or 640 volts”
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-11, 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1, 3, 5, 11, 18-21, the phrase "it or its" renders the claim indefinite.  Applicant must clearly define the claim term instead of reciting the phrase “it or its”.  For example, delete “…delivers it to the IBM-D/R” where it is…” and replace with “…delivers the AC current to the IBM-D/R” where the AC current is…”
 	The dependent claims are rejected for the reasons as the independent claims from which they depend.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-11, 13-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm (WO2016/119811A1) in view of Murty (US Pub 2009/0242289) and further in view of Tripathi et al. US Pub 2014/0012448 (hereinafter Tripathi).
 	Regarding claims 1, 18 and 21, Storm discloses an Unlimited Range Drive capabilities (URD) machine learning (page 5, lines 29-38) system comprising of an intelligent battery module - recharge (IBM-R) [page 5,lines 3-5 and page 6, lines 25-38; via the system is controlled to recharge a first energy storage system by increased regenerative braking when there is a need or desire to recharge the selected energy storage system], an intelligent battery module - discharge/ recharge (IBM-D/R) (page 5, lines 3-5 and page 6, lines 25-38, 39-42), a continuous variable transmission (CVT) [Abstract; EMI for regenerative breaking], a high voltage generator (GEN) [page 10, lines 37-40; an electric generator], a dual drive motor (DDM) (includes a first electrical motor and a second electrical motor), a high voltage battery pack one (BAT1) [fig. 3, element ESS1], a high voltage battery pack two (BAT2) [fig. 3, element ESS2], the system further comprises:
 	one or more processor (page 3, lines 17-18); 
 	one or more memories (page 3, lines 18-20, 27-28); 
 	the intelligent battery module - discharge/ recharge (IBM-D/R) interprets a request from a vehicle driver and begins to deliver high voltage energy to the dual drive motor (DDM) which causes the vehicle wheels to propel the vehicle forward or backward (Page 3, lines 11-13; the electrical propulsion system also comprises an on-board Energy Storage system [ESS1] electrically connected to the first Electrical Motor [EM1] via said first electrical Connections [EC1] in order to provide electrical power to the first electrical motor [EM1]); 
 	the dual drive motor (DDM) energizes from high voltage current (page 3, lines 11-13 and page 4, lines 7-11, 15-17); 
 	the dual drive motor (DDM) is consuming high voltage energy of the BAT1 or BAT2 to drive the wheels for the vehicle propulsion (page 15, lines 1-3, 14-16); 
	the dual drive motor (DDM) recovers off throttle high voltage current and delivers it to the IBM-D/R where it is converted to high voltage DC current (DC) and supply back to the BAT1 or BAT2 in use (page 5, lines 2-8);
 	the intelligent battery module - discharge/ recharge (IBM-D/R) reads the BAT1 and the BAT2 state of charge (SOC) dynamically, and determines which of the BAT1 or BAT2 has highest SOC for use (page 3, lines 30-34, page 4, lines 26-29 and page 13, lines 20-27); 
 	the intelligent battery module - discharge/ recharge (IBM-D/R) reads the state of charge (SOC) data from the BAT1 and the BAT2 (page 5, lines 21-25, 29-35), and decides of which of the BAT1 or BAT2 needs recharging by its lowest SOC data while the vehicle is moving (page 4, line 34 to page 5, line 8); 
	the intelligent battery module - discharge/ recharge (IBM-D/R) shares the SOC data from the BAT1 and the BAT2 to the intelligent battery module - recharge (IBM-R) to determine recharge requirements, and then the IBM-R sends commands to the continuous variable transmission (CVT) [page 5, lines 2-8]; 
 	the continuous variable transmission (CVT) rotates via axle shaft rotation from the vehicle propulsion, and varies its output gear ratio, and spins the generator (GEN) to generate high voltage energy (page 7, line 33 to page 8, line 11); 
 	the high voltage generator (GEN) generates high voltage current and supplies to the (IBM-R) where it is converted to high voltage DC, then supply to the BAT1 or BAT2 (page 10, lines 18-21) that has been depleted under the command of the intelligent battery module - discharge/ recharge (IBM-D/R) [page 4, lines 34-38]; 
 	the IBM-R and IBM-D/R (ECU) feedback the vehicle operational parameters (operational status and control signal) continuously to each other (page 5, lines 35-38 and page 11, lines 7-8), and 
 	the IBM-R commands the CVT to change the generator (GEN) high voltage output based on the operational parameters (page 13, lines 9-16), 
 	the outputted high voltage current used to charge the BAT1 or BAT2 is controlled by IBM-R, while the BAT2 or BAT1 is in discharging state (page 13, lines 14-16), 
 	wherein the IBM-D/R dynamically determines which of the BAT1 or BAT2 has higher state of charge (SOC) [page 5, lines 21-25], and 
 	automatically perform the BAT1 or BAT2 switching to supply high voltage current to the dual drive motor (DDM) [page 3, lines 30-34], 
 	the IBM-R receives the BAT1 and the BAT2 status information dynamically, and transmits the status information to a dashboard display (page 4, lines 26-29, 35-38; it would have been obvious to one skilled in the art to understand that the indicator of the vehicle is able to display different operational parameters, such as battery temperature, humidity and voltages).
 	Storm fails to disclose the system includes a three-phase high voltage AC generator/motor, and an auxiliary magnetic wireless charging port (AP1); the magnetic wireless charging port (AP1) supplies high voltage energy to the BAT1 or the BAT2 when the vehicle is not in use.
 	However, Murty discloses a system includes a powertrain for propelling a hybrid vehicle includes a front drivetrain, and first and second rear drive motors are operatively connected to the rear wheels to propel the hybrid vehicle.  During regenerative braking, energy is transmitted from each of the rear drive motors to recharge the energy storage device in Abstract.  Each rear drive motor 40, 42 is an induction motor, one type of induction motor/generator is 3-phase AC induction motor/generator where power is supplied to a rotating device within the induction motor by electromagnetic induction in ¶ 0026.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Storm to incorporate with the teaching of Murty by using AC motors in the vehicle of Storm, because it would be advantageous to have a greater durability and longevity than a DC motor.
 	Storm in view of Murty does not disclose the system includes an auxiliary magnetic wireless charging port (AP1); the magnetic wireless charging port (AP1) supplies high voltage energy to the BAT1 or the BAT2 when the vehicle is not in use.
 	Tripathi discloses an apparatus for parking a vehicle for receiving charging in a parking and charging system.  Further the vehicle includes an electric vehicle induction coil 216. The electric vehicle induction coil 216 can interact with the base system induction coil 204a, via a region of the electromagnetic field generated by the base system induction coil 204a in Abstract and ¶ 0039.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Storm in view of Murty to incorporate with the teaching of Tripathi by including an induction coil in the vehicle, because it would be advantageous to provide vehicle charging capabilities without the need for charging cables and increase spatial flexibility.
 	Regarding claim 2, Storm discloses wherein the dashboard displays the operational parameters comprising: the vehicle speed, the BAT1 and the BAT2 state of charge (SOC) [page 4, lines 26-29, 35-38; it would have been obvious to one skilled in the art to understand that the indicator of the vehicle is able to display different operational parameters, such as battery temperature, humidity and voltages].
	Regarding claim 3, Storm in view of Murty discloses herein the CVT rotates via axle shaft rotation from the vehicle propulsion (page 7, lines 25-31) and varies its output gear ratio according to the recharge requirements (Murty, claim 5), adjusts the high voltage generator (GEN) output (page 4, lines 15-17), the high voltage generator generates variable three phase high voltage alternating current (Murty, ¶ 0026), wherein high voltage current is transmitted to the IBM-R using a three-phase high voltage harness (Murty, ¶ 0026; via a three phase harness cable).
	Regarding claim 4, Storm discloses wherein the high voltage generator (GEN) receives request from the IBM-Rand outputs high voltage current to the IBM-R (page 4, lines 7-11).
	Regarding claim 5, Storm in view of Murty discloses wherein the dual drive motor (DDM) provides off throttle AC high voltage current (Murty, ¶ 0026; via the AC motor) to recharge the BAT1 or BAT2 (Storm, ESS1 and ESS2) that is supplying its drive energy (page 4, lines 15-17), wherein high voltage energy is transmitted to the BAT1 or BAT2 using a DC high voltage harness (interprets as “wire” or “cable”) to the IBM-D/R (page 4, lines 20-25, 42-46 and page 5, lines 2-8).
	Regarding claim 6, Storm discloses wherein the high voltage of the BAT1 or BAT2 that is at a low state of charge (SOC) receives high voltage current from the IBM-R (page 4, lines 15-17, 26-29), wherein high voltage energy is transmitted to the BAT1 or BAT2 (page 4, lines 20-25, 42-46 and page 5, lines 2-8) using a DC high voltage harness (DC link/cable).
	Regarding claim 7, Storm discloses wherein an auxiliary wired charging port (AP2) supplies high voltage charging energy to the BAT1 and the BAT2 when the vehicle is not in use (page 10, line 37-38; plug-in recharge of energy storages).
	Regarding claim 8, Storm discloses wherein the auxiliary wired charging port (AP2) [page 10, lines 38-39] supplies low voltage charging energy to a 12-volt system battery () when the vehicle is not in use.
Regarding claim 9, Storm discloses wherein the auxiliary magnetic wireless charging port (AP1) supplies high voltage charging energy to the BAT1 and the BAT2 when the vehicle is not in use (Although the prior art does not expressly disclose the components are 12 volt components, to choose 12 volt components in the vehicle, does not show any criticality, is only considered to be the “optimum” value of the voltage requirements for vehicle components, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.
).
Regarding claim 10, Storm in combination of Murty and Tripathi discloses wherein an auxiliary magnetic wireless charging port (AP1) [Tripahti, Abstract and ¶ 0039] supplies low voltage energy to a 12-volt system battery when the vehicle is not in use (Although the prior art does not expressly disclose the components are 12 volt components, to choose 12 volt components in the vehicle, does not show any criticality, is only considered to be the “optimum” value of the voltage requirements for vehicle components, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05).
	Regarding claim 11, Storm in view of Murty discloses wherein the IBM-R is communicating commands to the CVT to adjust its output gear ratio dynamically causes the high voltage generator (GEN) to adjust its output current (page 4, line 15-17), wherein the output current is three-phase alternating current (Murty, ¶ 0026; 3 phase AC motor).
	Regarding claim 13, Storm in view of Murty discloses wherein the IBM-R receives high voltage AC energy (Murty, ¶ 0026), wherein high voltage AC current is three phase alternating current (Murty, ¶ 0026; 3 phase AC motor/generator), wherein the IBM-R converts the high voltage AC energy to high voltage direct current and supplies to the high voltage BAT1 or BAT2 (Storm, ESS1 and ESS2).
	Regarding claims 14 and 20, Storm discloses wherein the IBM-D/R is commanding the dual drive motor (DDM) for drive power (page 4, lines 15-17), wherein the DDM recovers off throttle energy (page 10, line 18-21), which is supplied back to the BAT1 or BAT2 (ESS1 and ESS2), wherein the IBM-DR dynamically monitors the high voltage BAT1 and HV BAT2 state of charge (SOC) while receiving feedback from the IBM-R (see page 4, lines 26-29).
	Regarding claim 15, Storm discloses wherein a low voltage conversion module (LVCM) is a low voltage control module responsible for suppling 12 volts to the IBM-R and the IBM- DIR for initial key on power supply (page 3, lines 11-15), and to a 12-volt cooling circuit, and to other URD system 12-volt components (Although the prior art does not expressly disclose the components are 12 volt components, to choose 12 volt components in the vehicle, does not show any criticality, is only considered to be the “optimum” value of the voltage requirements for vehicle components, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05).
	Regarding claim 17, Storm in view of Murty discloses wherein wireless wheel speed sensors are located at each of four wheels and communicates the wheels speed data to the IBM- R (Murty, claim 7).
	Regarding claim 19, Storm in view of Murty discloses wherein the front axle shaft rotates the CVPP (EM1) from the vehicle propulsion (page 3, lines 2-7) and depending on the vehicle speed varies its output gear ratio (Murty, ¶ 0020), receives recharge demands from the IBM-R under driving conditions (page 3, lines 2-7), dynamically communicating with the IBM-D/R (page 5, lines 35-38 and page 11, lines 7-8), interchanges SOC data from the dual BAT1 and the BAT2, and the CVPP gear mechanism directly adjusts the CVPP output current for high voltage battery recharge requirements (page 4, line 15-17).

 	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm in combination of Murty and Tripathi as applied to claim 1 above, and further in view of King et al. US Pub 2007/0159007 (hereinafter King).
 	Regarding claim 16, Storm in combination of Murty and Tripathi fails to disclose wherein the high voltage BAT1 or BAT2 is high voltage DC current battery assembly and is constructed using a lithium-ion state or solid-state battery technology with a maximum URD system voltage of 240, 480 or 640 volts.
 	However, King discloses batteries 102 and 104 are implemented using …a lithium ion battery in ¶ 0045.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Storm in combination of Murty and Tripathi to incorporate with the teaching of King by using lithium-ion batteries as the energy storage devices, because it would be advantageous to optimize energy storage capacity and lower the manufacturing cost.
 	Although the prior art does not expressly disclose the components are a maximum URD system voltage of 240, 480 or 640 volts, to choose the maximum URD system voltage of 240, 480 or 640 volts, does not show any criticality, is only considered to be the “optimum” value of the voltage requirements for vehicle components, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/23/2022